DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2022.
Applicant's election with traverse of Invention I in the reply filed on 10/28/2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III are closely related and do not pose a serious search burden for the examiner.  This is not found persuasive because, as explained in the Restriction Requirement, each of the different inventions are classified and requires a different diverging search.  Furthermore, the examiner is not entitled to examine multiple inventions in a single application.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plastic tube having an un-stretched diameter that is less than the largest diameter of the bottom frustum shaped container”, as required in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 1, it is unclear how the plastic tube in an un-stretched diameter is less than the largest diameter of the bottom frustum shaped container, if figure 1B, from the specification shows the bottom frustum shaped container within the plastic tube and with no contact with the interior of the plastic tube.  Furthermore, paragraph [0006] of the specification discloses the stack of preformed sheets is compacted snuggly in the tubing and the outer diameter of the stack is press fit against the inner diameter of the tubing for a snug fit.  The examiner raises a question if in the claim applicant refers to the plastic tube having an un-stretched diameter less than the largest diameter of the preformed sheets.  In addition, “the largest diameter” of the bottom frustum shaped container, lacks antecedent basis.  The examiner is interpreting the claim as shown in figure 1B and as disclosed in paragraph [0006] from the specification.  Regarding claim 2, the limitation “said bottom plastic frustum shaped container” lacks antecedent basis.  Nowhere in claim 1, is required the bottom frustum shaped container is from plastic material.  It is unclear if applicant is referring to the bottom frustum shaped container or if applicant is introducing an additional and/or new bottom frustum shaped container.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 6,405,871) in view of Weder (US 2009/0159480).
Claim 1
Craig discloses a packaging for a preformed sheet comprising a stack of frustum shaped preformed sheets (10), stacked one inside another; a bottom frustum shaped container (182) placed over a bottom frustum preformed sheet of the stack of frustum shaped preformed sheets; a top frustum shaped container (180) placed inside a top preformed sheet of the stack of frustum shaped preformed sheets; and said stack of preformed sheets, and said bottom frustum shaped container placed over the bottom frustum preformed sheet (see figure 11 and column 9 lines 14-50).  Craig further discloses plurality of stacks stored within a container (96) of a shipping apparatus container (see column 6 lines 51-55).  Craig does not disclose the top frustum shaped container place inside the top preformed sheet press fit into a plastic tube that is sealed.  However, Weder discloses a stack of sheets/covers (12) disposed in a compressed configuration within holding assembly/plastic tube (defined by 30 in combination with shrink wrap 101) comprising a retaining space (100) for accommodating the stack of covers (see [0076] and [0077]), wherein the holding assembly/plastic tube have an un-stretched diameter that is less than the largest diameter of the bottom sheet/cover, thereby forming a tube of stacked preformed sheets (see figure 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craig having the stacks disposed within the plastic tube as taught by Weder to reduce the diameter of the stacks maximizing the storage space within the shipping apparatus container.
Claim 2
Craig as modified by Weder discloses the stack of preformed sheets, and said bottom frustum shaped container placed over the bottom frustum preformed sheet, and said top frustum shaped container place inside the top preformed sheet are linearly compressed thereby forming a compressed tube of stacked preformed sheets (see figure 10).  After Craig is modified by Weder, the length of the stack will be less than the stack of preformed sheets in an un-compressed state.  Regarding the limitation of the bottom frustum shaped container being of plastic material, Craig, embodiment of figures 2 and 3, discloses a stacking shell (66) which could be made from plastic material (see column 5 lines 16-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom shaped container of Craig being formed from plastic material for lightweight and durable purposes.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 6,405,871) and Weder (US 2009/0159480) as applied to claim 2 above, and further in view of Weder (US 2015/0076027).
Claim 3
Craig and Weder further discloses the compressed tube of stacked preformed sheets stacked with a plurality of other compressed tubes of stacked preformed sheets within a shipping frame assembly (94) (see figure 5, column 6 lines 51-67 and column 7 lines 1-7).  Craig and Weder does not disclose the shipping frame assembly including a base and a plurality of corner beads extending vertically up from the base and a plurality of horizontal supports.  However, Weder’027 discloses a sheets/containers (100) arranged in plurality of stacks disposed over a surface of a shipping frame assembly (50b) comprising a base (52b) and a plurality of corner beads (136) extending vertically up from the base and a plurality of horizontal supports (132 and 138) where each of the plurality of horizontal supports are attached between two of the plurality of corner beads (see figure 13 and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the shipping frame assembly of Craig for the shipping frame disclosed by Weder’027 since it is recognize that both types of shipping frames are equivalent in the art and would perform the function of supporting the stacks of preformed sheets equally well. 
Claim 4
Craig, Weder, and Weder’027 discloses the perimeter of the shipping frame is defined by the plurality of corner beads (136) (see figure 13).  Craig and Weder does not disclose a continuous sheet of plastic stretch wrap completely wrapped around the perimeter of the shipping frame assembly.  However, Weder’027 discloses the uses of a stretch wrapping around the stacks of articles to secure the stacks to the apparatus (see [0073] and [0112]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Craig, Weder, and Weder’027 to include a shrink wrap or stretch film as taught by Weder’027 for securing the stacks of sheets to the shipping apparatus.

Claim 5
Craig discloses plurality of stacks of preformed sheets within a shipping apparatus (94) (see figure 5).  After Craig is modified by Weder, and Weder’027, the compressed tube of stacked preformed sheets will be stacked within the shipping frame assembly with the plurality of other compressed tubes of stacked preformed sheets with a vertical orientation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736